Ethridge, J.,
delivered the opinion of the court.
In April, 1907, the'municipality of Noxapater was declared to be a separate school district by the board of mayor and aldermen by an order entered upon the minutes of the board to that effect. On the 7th of June, 1916, an ordinance correcting these minutes of April 10,1907, was adopted, in which order it was recited that the call for said special meeting was duly served as required by law, but through an oversight was not incorporated in the minutes. Certain territory was added to the separate municipal school district in 1909, and in 1921, on May 9th, an order was entered by the county school board, adding certain territory to the municipal separate school district, and on June 6, 1921, further territory was added. The order annexing this last territory was made under section 4533, Code of 1906, as *521amended by chapter 186, Laws of 1916 (section 736, Hemingway’s Code), which section reads as follows:
“Any part of a county or counties adjoining a municipality which is a separate school district may be added to such district by the county school board upon petition of a majority of the qualified electors of the territory, proposed to be added, provided such petition shall have been approved by the trustees of the separate district.”
The petitions for the annexation of the territory added in 1921 did not contain the formal statements that the petitioners constituted a majority of the qualified electors of the district, nor did they state that the petition had been approved by the trustees of the separate school district, but the board in its order annexing the said territory recited:
“Having heard the said petition read and the names of the qualified electors signing same, and having found that a majority of the qualified electors in the said territory, described section by section in said petition, had signed the*said petition, and having been informed by the county superintendent and the superintendent of the Noxapater' graded school and agricultural high school that said petition had been approved by the board of trustees of the Noxapater graded school or municipal school district, as required by the School Laws of 1916, these facts having been heard by the board of education of "Winston county in the office of the superintendent in said board of education finding that in their opinion same conformed to the law governing the addition of territory, upon the motion of J. L. Hurt, the same being seconded by T. J. Humphreys, said board of education by unanimous vote added the following territory,” etc., setting out by proper description the territory so added.
The superintendent certified the order so annexing said territory, and the board of mayor and aldermen thereafter gave notice of their intention to issue bonds and order publication of such notice in the county newspaper, and ordered an election to vote upon such question *522as to whether they should issue such bonds. The election commissioner gave due notice of the election, and appointed managers to conduct the same; and the election was held, resulting in seventy-four votes for the bonds and seventy votes against the bonds, which result was certified by the election commissioners and entered upon the minutes of the board of mayor and aldermen. They thereupon passed an order reciting all the jurisdictional facts, and ordered the bonds issued in the sum of twelve thousand dollars for the purpose of erecting, repairing, and equipping school buildings for the district. The proceedings were thereupon certified to the state' bond attorney, who examined the same and rendered his' opinion that the issue of the bonds was legal in all respects. This opinion was filed with the chancery clerk on the 10th day of August, 1921, and notice given the chancellor under the provisions of chapter 28, Laws of 1917, Extra Sess., and the chancellor entered an order, fixing the 27th day of August, 1921, for a hearing at the courthouse of the comity on said day. Thereupon notice was published to the taxpayers of such district of such hearing, and that objections, if any, must be filed on or before that date. Thereupon the appellants filed their objections and protests against the confirmation and validation of said bonds, in which it was urged that the petitions for the added territory did not have a majority who were qualified electors in the added territory, and that the board did not investigate carefully whether said petition contained a majority of the qualified electors of the district or not. And that their order annexing said territory was void, and that the order passed by the school board is void, and that the petition was not approved by the trustees of the separate school district.
The contestants also attack the proceedings because of the irregularities held in conducting the election, contending that the county election commissioners did not revise the- pollbooks as they ought to have done, and *523that- there was no' voting booth and no proper list of registered voters made up for the said special election. Much evidence was taken in reference to these matters, and the chancellor entered his decree validating the bond issues, and from said decree this appeal is prosecuted.
In our opinion this appeal is settled by Dye v. Mayor, etc., of Town of Sardis, 119 Miss. 359, 80 So. 761. The irregularities if such there be, in creating the separate school district is a matter that should be settled by a direct attack upon these orders, or by appeal where an appeal is granted. The order of the county school board stated the jurisdictional facts, and under statutory schemes creating such districts as the one here involved the court is only concerned with the question as to whether the board had proper jurisdiction of the matter before it. The power partakes of the legislative character to be-exercised by the board upon the existence of certain conditions prescribed by law; and, where the jurisdictional facts are shown to exist, the board’s finding is conclusive, unless the court has been specifically given power to review such question. The only power to review the action of the county school board in this specific instance which we have found is contained in section 91, Code of 1906 (section 73, Hemingway’s Code), which reads as follows:
“Like proceedings as provided in the last section may be had to review the judgments of all tribunals inferior to the circuit court, whether an appeal be provided by law from the judgment sought to be, reviewed or not.”
The record before the county board contained in the record before us, recited these jurisdictional facts. The facts for its determination were found in favor of the annexation of the territory. It had jurisdiction of the question, and under a certiorari the court will not look beyond the record, but will try the ease upon the record. If the record is fraudulently made up, it would have to be attacked for fraud at the proper time and before the *524proper court. So far as mere irregularities in holding the election is concerned, if any such irregularities exist in fact, it would not avoid the election under the authority of Hatten v. Bond, 112 Miss. 590, 73 So. 612; Shines v. Hamilton, 87 Miss. 384, 39 So. 1008; Johnson v. Board of Sup’rs of Yazoo County, 113 Miss. 435, 74 So. 321; Pradat v. Ramsey, 47 Miss. 24.
The appellants rely on Boutwell v. Board of Supervisors (Ala. Sup.), 91 So. 12, and Barrett v. Cedar Hill Consolidated School District, 123 Miss. 370, 85 So. 125, and Edward v. Board, 124 Miss. 165, 87 So. 8; but those cases dealt with the consolidated school district, which fixed the place at which the election must be held, which is limited by the terms of the act to the consolidated schools and goes to the jurisdictional questions as to holding elections, one of the essentials of which is that the place fixed .by statute must govern where the statute fixes a place. The statute in the present case does not fix a specific place at which the election shall be held; presumably it was held at the proper place, and, if so. mere irregularities in conducting the election will not avoid it, unless it be shown affirmatively that the result would have been changed, and it is not every irregularity that will avoid an election. It is one thing to attack the creation of a school district and another thing to attack the acts done by the district after its creation, and unless the act creating the district is void it cannot be brought in question in a subsequent proceeding, unless some positive statute is violated.
We think the chancellor was correct in validating the bond issue, and the judgment will be affirmed.

Affirmed.